               Case 3:20-cr-00285-RS Document 32 Filed 01/15/21 Page 1 of 2



 1
     STEVEN G. KALAR
 2   Federal Public Defender
     SOPHIA WHITING
 3   Assistant Federal Public Defender
     450 Golden Gate Avenue
 4   San Francisco, CA 94102
 5   Telephone:     415.436.7700
     Facsimile:     415.436.7706
 6   Sophia_Whiting@fd.org

 7 Counsel for Defendant PETTUS

 8

 9                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION

11
      UNITED STATES OF AMERICA,                           Case No. 20-CR-00285-RS; 13-CR-
12
                                                          00559-RS
13                     Plaintiff,
                                                          STIPULATED ORDER
14    v.                                                  CONTINUING SENTENCING
                                                          HEARING
15    CHARLES PETTUS,
16
                       Defendants.
17

18
            Charles Pettus is scheduled to appear before this Court on March 1, 2021, for a sentencing
19
     hearing. Mr. Pettus was recently placed under quarantine and the defense was required to reschedule
20
     meetings intended to develop mitigation for sentencing by a few weeks. The parties therefore jointly
21
     request the sentencing hearing be continued from March 1, 2021, to April 12, 2021. U.S. Probation has
22
     no objection.
23
            Thus, the parties stipulate, and the Court finds and holds, the sentencing hearing on March 1,
24
     2021, is continued to April 12, 2021, at 1:00 p.m.
25
            IT SO STIPULATED.
26

27

28
     STIP & [PROPOSED] ORDER                         1
              Case 3:20-cr-00285-RS Document 32 Filed 01/15/21 Page 2 of 2


                   January 15, 2021            DAVID L. ANDERSON
 1                 Dated                       United States Attorney
 2                                             Northern District of California

 3                                                       /S
                                               MARI OVERBECK
 4
                                               Assistant United States Attorney
 5

 6

 7                 January 15, 2021            STEVEN G. KALAR
                   Dated                       Federal Public Defender
 8                                             Northern District of California
 9
                                                         /S
10                                             SOPHIA WHITING
                                               Assistant Federal Public Defender
11

12

13         IT IS SO ORDERED.
14

15
            January 15, 2021                    _________________________________
16
           Date                                 HON. RICHARD SEEBORG
17                                              United States District Judge

18

19

20

21

22

23

24

25

26

27

28
     STIP & [PROPOSED] ORDER               2
